UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7855


CHAUNCEY A. WILLIAMS,

                Plaintiff - Appellant,

          v.

JAMES E. PARKS, Manager Offender SRV.; M. VARGO, Warden;
Sussex II; JORDAN, Mental Health; Senior,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00683-TSE-IDD)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chauncey    A.   Williams       appeals   the   district   court’s     order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012), and denying his motion for leave to file an

addendum.     We have reviewed the record and find no reversible

error.    Accordingly, while we grant Williams’ motion for leave

to file an addendum, we affirm for the reasons stated by the

district court.         Williams v. Parks, No. 1:14-cv-00683-TSE-IDD

(E.D. Va. filed Dec. 1, 2014; entered Dec. 2, 2014).                   Williams’

motion for reconsideration is denied as moot.                   We dispense with

oral    argument    because      the    facts    and   legal    contentions    are

adequately    presented     in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                          2